Title: From Alexander Hamilton to Harrison Gray Otis, 27 December 1798
From: Hamilton, Alexander
To: Otis, Harrison Gray



New York Decr: 27th 1798
Dr Sir

I did not receive ’till yesterday your letter dated 21st instant. No apology was necessary for so gratifying a mark of your good opinion, upon which I set the high value it so justly deserves.
In the inclosed extract of a letter to another of the Government, you will find my ideas generally on the subject of your letter. I adopt this method of communication as equally effectual and best adapted to the multiplicity of my avocations. Some additional remarks in direct reference to your particular questions may perhaps be requisite to fulfil your object.
Any reduction of the actual force appears to me inexpedient. It will argue to our enemy that we are either very narrow in our resources or that our jealousy of his designs are abated. Besides that with a view to the possibility of internal disorders alone, the force authorised is not too considerable. The efficacy of Militia for suppressing such disorders is not too much to be relied upon. The experience of the Western expedition ought not to be . That was a very uphill business. There were more than once appearances to excite alarm as to the perseverance of the troops and it is not easy to foresee what might have been the result had there been serious resistance. The repetition of similar exertions may be found very difficult—insomuch as to render it extremely   in these precarious times to have the Government armed with the whole of the force which has been voted.
There are several defects in the military establishment which demand reform as well for œconomy as efficiency. On these there has been an ample communication from the commander in Chief to the department of War. I cannot conceive why nothing has yet gone to Congress—certainly this cannot be much longer delayed. Will it be amiss informally to interrogate the Minister? If the silence is persisted in, you shall know from me the objects.
The extract answers your question as to the Provisional army. I think the act respecting the 80,000 Milita ought likewise to be revived. The effect abroad will be good, and it will likewise be so at home as the evidence of a reliance of the Government on the Militia.
Good policy does not appear to me to require extensive appropriations for fortifications at the present juncture. Money can be more usefully employed in other ways. A good deal of previous examination ought to lead to a plan for fortifying three or four cardinal points. More than this will be a misapplication of money. Secure position for Arsenals and Dock Yards are in this view a primary object.
Your last question respecting the West India Islands I shall reserve for a future communication.
With great esteem & regard   I am Dr Sir   Your very obed serv

A Hamilton

 